19 F.3d 11
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  RONALD GRAHAM, Petitioner,
No. 93-8091.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 20, 1994.Decided:  Feb. 28, 1994.

Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Ronald Graham petitions this Court for a writ of mandamus excusing him from a district court order that he pay a partial filing fee.  Mandamus is an extraordinary remedy that may not be used as a substitute for appeal or to circumvent the normal appellate process.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Accordingly, although we grant leave to proceed in forma pauperis, the petition for a writ of mandamus is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.